     Case 1:11-cv-05474-LAP-GWG Document 301 Filed 03/29/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 New York City District Council of Carpenters Pension
 Fund, New York City District Council of Carpenters
 Welfare Fund, New York City District Council of 11 CV 5474 (LAP) (GWG)
 Carpenters Annuity Fund, and New York City District
 Council of Carpenters Apprenticeship, Journeyman
 Retraining, Educational and Industry Fund, by their
 Trustees, Frank Spencer, Douglas J. McCarron, John
 Ballantyne, Paul Tyznar, Paul O’Brien, Kevin M.
 O’Callaghan, Catherine Condon, David Meberg, Bryan
 Winter, and John DeLollis,
                                              Plaintiffs,
                       - against -
 Michael Forde, John Greaney, Joseph Olivieri, Brian
 Hayes, Michael Mitchell, Finbar O’Neill, K.A.F.C.I.,
 Michael Brennan, Turbo Enterprises, Inc., Terence
 Buckley, Pitcohn Construction Enterprises, Inc., Gerard
 McEntee, Pyramid Associates Construction Corp.,
 James Duffy, EMB Contracting Corp., Michael Batalias,
 Elisavet Batalias, Matthew Kelleher, Brian Carson,
 Joseph Ruocco, John Stamberger, and Michael
 Vivenzio,
                                            Defendants.

        AMENDED FINAL JUDGMENT AGAINST MICHAEL FORDE
       For the reasons stated in the Report and Recommendation dated June 1, 2018, and the Orders

dated September 26, 2018, and March 20, 2019,

       IT IS ORDERED AND ADJUDGED that:

       1.     Judgment is entered in favor of the New York City District Council of Carpenters

Pension Fund, New York City District Council of Carpenters Welfare Fund, New York City District

Council of Carpenters Annuity Fund, and New York City District Council of Carpenters

Apprenticeship, Journeyman Retraining, Educational and Industry Fund, by their Trustees, Frank

Spencer, Douglas J. McCarron, John Ballantyne, Paul Tyznar, Paul O’Brien, Kevin M. O’Callaghan,
     Case 1:11-cv-05474-LAP-GWG Document 301 Filed 03/29/19 Page 2 of 2



Catherine Condon, David Meberg, Bryan Winter, and John DeLollis (collectively, the “Funds”)

against Michael Forde, pursuant to the Racketeer Influenced and Corrupt Organizations Act of 1970

(“RICO”), 18 U.S.C. §§ 1961-1968, in the amount of $12,635,438.11, representing gross

compensatory damages in the amount of $4,973,259, multiplied by three (resulting in gross treble

damages of $14,919,777), less credits of $2,284,338.89.

       2.      Judgment is entered in favor of the Funds against Michael Forde, pursuant to the

Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1001-

1461, in the amount of $2,688,920.11, representing gross compensatory damages in the amount of

$4,973,259 less credits of $2,284,338.89.

       3.      The RICO and ERISA components of this Judgment shall run concurrently.

       4.      Pursuant to 29 U.S.C. § 1056(d)(4), the Funds are entitled to offset the pension and

annuity benefits of Michael Forde against the ERISA component of this Judgment.

       5.      This Judgment does not resolve: (a) the Funds’ pending claims in the above-captioned

proceedings against Joseph Olivieri, or (b) any party’s claims in the pending interpleader action

styled Prudential Investment Management Services, LLC, et al. v. Michael J. Forde, et al., 12 CV

5168 (LAP) (GWG).

       6.      Except as otherwise stated in this Judgment, all claims by and against all parties to

the above-captioned proceedings are dismissed with prejudice.

       7.       Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, the Court expressly

determines that there is no just reason for delay, and expressly directs entry of final judgment.

Dated: New York, New York
       _____________, 2019


                                              _____________________________________
                                              UNITED STATES DISTRICT JUDGE



                                                -2-
